EX 99.28(g)(2) MUTUAL FUND RIDER TO GLOBAL CUSTODY AGREEMENT BETWEEN CURIAN SERIES TRUST AND JPMORGAN CHASE BANK, N.A Mutual Fund Rider to Global Custody Agreement Between JPMorgan Chase Bank, N.A., and each entity listed on Schedule A thereto (each a“Customer”) effective March 24, 2011. The following modifications are made to the Agreement: A.Add a new Section 2.19 to the Agreement as follows: Compliance With U.S. Securities And Exchange Commission ("SEC") Rule 17f-5 (“Rule 17f-5”). (a) Customer’s board of managers/trustees (or equivalent body) (hereinafter “Board”) hereby delegates to Bank, and, except as to the country or countries as to which Bank may, from time to time, advise Customer that it does not accept such delegation, Bank hereby accepts the delegation to it, of the obligation to perform as Customer’s ‘Foreign Custody Manager’ (as that term is defined in Rule 17f-5(a)(3) as promulgated under the Investment Company Act of 1940, as amended ("1940 Act")), including for the purposes of: (i) selecting Eligible Foreign Custodians (as that term is defined in Rule 17f-5(a)(1), and as the same may be amended from time to time, or that have otherwise been exempted pursuant to an SEC exemptive order) to hold foreign Financial Assets and Cash, (ii) evaluating the contractual arrangements with such Eligible Foreign Custodians (as set forth in Rule 17f-5(c)(2)), and (iii) monitoring such foreign custody arrangements (as set forth inRule 17f-5(c)(3)). (b) In connection with the foregoing, Bank shall: (i) provide written reports notifying Customer’s Board of the placement of “Financial Assets and Cash” with particular Eligible Foreign Custodians, and also provide a description of Bank’s threshold for determination that a change in arrangements is material,and of any material change in the arrangements with such Eligible Foreign Custodians, with such reports to be provided to Customer’s Board at such times as the Board deems reasonable and appropriate based on the circumstances of Customer’s foreign custody arrangements (and until further notice from Customer such reports shall be provided not less than quarterly with respect to the placement of Financial Assets and Cash with particular Eligible Foreign Custodians and with reasonable promptness upon the occurrence of any material change in the arrangements with such Eligible Foreign Custodians); Customer considers any change that affects safe custody, beneficial ownership or transferability of Customer’s Financial Assets and Cash to constitute a “material change.” (ii) exercise such reasonable care, prudence and diligence in performing as Customer’s Foreign Custody Manager as a person having responsibility for the safekeeping of foreign Financial Assets and Cash would exercise; (iii) in selecting an Eligible Foreign Custodian, first have determined that foreign Financial Assets and Cash placed and maintained in the safekeeping of such Eligible Foreign Custodian shall be subject to reasonable care, based on the standards applicable to custodians in the relevant market, after having considered all factors relevant to the safekeeping of such foreign Financial Assets and Cash, including, without limitation, those factors set forth in Rule 17f-5(c)(1)(i)-(iv); (iv) determine that the written contract with an Eligible Foreign Custodian satisfies the requirements of Rule 17f-5(c)(2), requires that the Eligible Foreign Custodian shall provide reasonable care for foreign Financial Assets and Cash based on the standards applicable to custodians in the relevant market and provides indemnification for losses of foreign Financial Assets held in accordance with such contract; and (v) have established a system to monitor the continued appropriateness of maintaining foreign Financial Assets and Cash with particular Eligible Foreign Custodians and of the governing contractual arrangements in accordance with Rule 17f-5(c)(3); it being understood, however, that in the event that Bank shall have determined that the existing Eligible Foreign Custodian in a given country would no longer afford foreign Financial Assets and Cash reasonable care and that no other Eligible Foreign Custodian in that country would afford reasonable care, Bank shall promptly so advise Customer and shall then act in accordance with the Instructions of Customer with respect to the disposition of the affected foreign Financial Assets and Cash. Subject to (b)(i)-(v) above, Bank is hereby authorized to place and maintain foreign Financial Assets and Cash on behalf of Customer with Eligible Foreign Custodians pursuant to a written contract deemed appropriate by Bank. (c) Except as expressly provided herein, Customer shall be solely responsible to assure that the maintenance of foreign Financial Assets and Cash hereunder complies with the rules, regulations, interpretations and exemptive orders as promulgated by or under the authority of the SEC. (d) Bank represents to Customer that it is a U.S. Bank as defined in Rule 17f-5(a)(7).Customer represents to Bank that: (1) the foreign Financial Assets and Cash being placed and maintained in Bank's custody are subject to the 1940 Act, as the same may be amended from time to time and (2) its Board or its delegatee has determined that it is reasonable to rely on Bank to perform as Customer’s Foreign Custody Manager for foreign Financial Assets and Cash in each country in which Customer’s Financial Assets and Cash shall be held hereunder and determined to accept Country Risk.Nothing contained herein shall require Bank to make any selection or to engage in any monitoring on behalf of Customer that would entail consideration of Country Risk. (e) Bank shall provide to Customer such information relating to Country Risk as is specified in Appendix 1 hereto.Customer hereby acknowledges that: (i) such information is solely designed to inform Customer of market conditions and procedures and is not intended as a recommendation to invest or not invest in particular markets; and (ii) Bank has gathered the information from sources it considers reliable, but that Bank shall have no responsibility for inaccuracies or incomplete information. B.Add a new Section 2.20 to the Agreement as follows: 2.20Compliance with SEC Rule 17f-7 ("Rule 17f-7"). (a) Bank shall, for consideration by Customer, provide an analysis of the custody risks associated with maintaining Customer’s Foreign Assets with each Eligible Securities Depository used by Bank as of the date hereof (or, in the case of an Eligible Securities Depository not used by Bank as of the date hereof, prior to the initial placement of Customer’s foreign Assets at such Depository) and at which any foreign Assets of Customer are held or are expected to be held.The foregoing analysis will be provided to Customer at Bank’s Website.In connection with the foregoing, Customer shall notify Bank of any Eligible Securities Depositories at which it does not choose to have its Foreign Assets held.Bank shall monitor the custody risks associated with maintaining Customer’s foreign Assets at each such Eligible Securities Depository on a continuing basis and shall promptly notify Customer or its adviser of any material changes in such risks. (b) Bank shall exercise reasonable care, prudence and diligence in performing the requirements set forth in Section 2.20(a) above. (c) Based on the information available to it in the exercise of diligence, Bank shall determine the eligibility under Rule 17f-7 of each depository before including it on Schedule 1 hereto and shall promptly advise Customer if any Eligible Securities Depository ceases to be eligible.(Eligible Securities Depositories used by Bank as of the date hereof are set forth in Schedule 1 hereto, and as the same may be amended on notice to Customer from time to time.) C.Add the following after the first sentence of Section 5.1(a) of the Agreement:“At the request of Customer, Bank may, but need not, add to Schedule 1 of the Master Global Custody Agreement an Eligible Foreign Cus­todian where Bank has not acted as Foreign Custody Manager with respect to the selection thereof.Bank shall notify Customer in the event that it elects to add any such entity subject to the terms herein and the requirements of Rule 17f-5 under the 1940 Act,” D. Add the following language as Sections 5.1(d), (e) and (f) of the Agreement: (d) The term Subcustodian as used herein shall mean the following: (i) a ‘U.S. Bank,’ which shall mean a U.S. bank as defined in Rule 17f­-5(a)(7); (ii) an ‘Eligible Foreign Custodian,’ which shall mean: (i) a banking institution or trust company, incorporated or organized under the laws of a country other than the United States, that is regulated as such by that country's government or an agency thereof, and (ii) a majority-owned direct or indirect subsidiary of a U.S. bank or bank holding company which subsidiary is incorporated or organized under the laws of a country other than the United States.In addition, an Eligible Foreign Custodian shall also mean any other entity that shall have been so qualified by exemptive order, rule or other appropriate action of the SEC. (iii) For purposes of clarity, it is agreed that as used in Section 5.2(a), the term Subcustodian shall not include any Eligible Foreign Custodian as to which Bank has not acted as Foreign Custody Manager. (e) The term ‘securities depository’ as used herein when referring to a securities depository located outside the U.S. shall mean:an “Eligible Securities Depository” which, in turn, shall have the same meaning as in Rule 17f-7(b)(1)(i)-(vi) as the same may be amended from time to time, or that has otherwise been made exempt pursuant to an SEC exemptive order; provided that, prior to the compliance date with Rule 17f-7 for a particu­lar securities depository the term “securities depositories” shall be as defined in (a)(1)(ii)-(iii) of the 1997 amendments to Rule 17f-5. (f) The term “securities depository” as used herein when referring to a securities depository located in the U.S. shall mean a “securities depository” as defined in Rule 17f-4(a). At the Customer's election, the Customer shall be entitled to be subrogated to the rights of the Bank with respect to any claims against an Eligible Foreign Custodians, or an Eligible Securities Depository as a consequence of any loss, damage, cost, expense, liability or claim if and to the extent that the Customer has not been made whole for any such loss, damage, cost, expense, liability or claim. F. Add a new Section 6.2 to the Agreement as follows: 6.2 Regulatory Compliance. Bank shall provide statement(s) regarding its control environment with respect to compliance with the federal securities laws in a form agreed to between the Bank and Customer. Mutual Fund Rider to Global Custody Agreement June 12 2007 Version Appendix 1 Information Regarding Country Risk 1. To aid Customer in its determinations regarding Country Risk, Bank shall furnish annually and upon the initial placing of Financial Assets and Cash into a country the following information (check items applicable): AOpinions of local counsel concerning: i. Whether applicable foreign law would restrict the access afforded Customer’s independent public accountants to books and records kept by an eligible foreign custodian located in that country. ii. Whether applicable foreign law would restrict Customer's ability to recover its Financial Assets and Cash in the event of the bankruptcy of an Eligible Foreign Custodian located in that country. iii. Whether applicable foreign law would restrict Customer's ability to recover Financial Assets that are lost while under the control of an Eligible Foreign Custodian located in the country. B.Written information concerning: i. The foreseeability of expropriation, nationalization, freezes, or confiscation of Customer's Financial Assets. ii. Whether difficulties in converting Customer's cash and cash equivalents to U.S. dollars are reasonably foreseeable. C.A market report with respect to the following topics: (i) securities regulatory environment; (ii) foreign ownership restrictions; (iii) foreign exchange; (iv) securities settlement and registration; (v) taxation; and (vi) depositories (including depository evaluation), if any. 2. To aid Customer in monitoring Country Risk, Bank shall furnish board the following additional information: Market flashes, including with respect to changes in the information in market reports Mutual Fund Rider to Global Custody Agreement June 12 2007 Version SCHEDULE 1 ELIGIBLE SECURITIES DEPOSITORIES COUNTRY DEPOSITORY INSTRUMENTS ARGENTINA CDV (Caja de Valores S.A.) Equity, Corporate Debt, Government Debt CRYL (Central de Registracion y Liquidacion de Pasivos Publicos y Fideicomisos Financieros) Treasury Bonds/Bills (issued after April 1996) AUSTRALIA ASX Austraclear (Austraclear Limited) Corporate Debt, Money Market, Government Debt ASTC (ASX Settlement and Transfer Corporation Pty Limited) Equity AUSTRIA OeKB (Oesterreichische Kontrollbank AG) Equity, Corporate Debt, Government Debt BAHRAIN CDS (Bahrain Stock Exchange Clearing, Settlement and Central Depository System) Equity, Corporate Debt, Government Debt BANGLADESH CDBL (Central Depository Bangladesh Limited) Equity, Government Debt BELGIUM Euroclear Belgium Equity, Corporate Debt NBB (National Bank of Belgium) Corporate Debt, Government Debt BERMUDA BSD (Bermuda Securities Depository) Equity, Corporate Debt, Government Debt BOTSWANA CSDB (Central Securities Depository of Botswana) Equity BRAZIL CBLC (Companhia Brasileira de Liquidacao e de Custodia) Equity CETIP (Central de Custodia e de Liquidacao Financiera de Titulos Privados) Corporate Debt SELIC (Sistema Especial de Liquidacao e Custodia) Government Debt BULGARIA BNB (Bulgaria National Bank) Government Debt CDAD (Central Depository A.D.) Equity, Corporate Debt CANADA CDS (The Canadian Depository for Securities Limited) Equity, Corporate, Government Debt CHILE DCV (Deposito Central de Valores S.A.) Equity, Corporate Debt, Government Debt CHINA – A-Share CSDCC (China Securities Depository and Clearing Corporation Limited) Equity, Corporate Debt, Government Debt CHINA – B-Share (SHANGHAI) CSDCC, Shanghai Branch (China Securities Depository and Clearing Corporation Limited, Shanghai Branch) Equity, Corporate Debt, Government Debt CHINA – B-Share (SHENZHEN) CSDCC, Shenzhen Branch (China Securities Depository and Clearing Corporation Limited, Shenzhen Branch) Equity, Corporate Debt, Government Debt COLOMBIA DCV (Deposito Central de Valores) Government Debt DECEVAL (Deposito Centralizado de Valores de Colombia S.A.) Equity, Corporate Debt, Government Debt CROATIA SKDD (Central Depository and Clearing Company Inc. – Stredisnje klirinsko depozitarno drustro, d.d.) Equity, Corporate Debt, Government Debt CYPRUS CSD (Cyprus Stock Exchange Central Securities Depository) Equity, Corporate Debt, Government Debt CZECH REPUBLIC CDCP (Centrální depozitář Cenných Papírůo) Equity, Corporate Debt, Government Debt CNB (Ceska Narodni Banka) Government Debt DENMARK VP (VP Securities A/S) Equity, Corporate Debt, Government Debt EGYPT MCDR (Misr for Clearing, Depository and Central Registry) Equity, Corporate Debt CBE (Central Bank of Egypt) Government Debt ESTONIA ECSD (Estonian Central Securities Depository) Equity, Corporate Debt, Government Debt FINLAND Euroclear Finland (Euroclear Finland Ltd) Equity, Corporate Debt, Government Debt FRANCE Euroclear France (Euroclear France S.A.) Equity, Corporate Debt, Government Debt GERMANY CBF (Clearstream Banking AG (Frankfurt)) Equity, Corporate Debt, Government Debt GHANA CSD (Central Securities Depository (Ghana) Limited) Government Debt GSD (GSE Securities Depository Company Limited) Equity. Corporate Debt GREECE CSD (Hellenic Exchanges S.A. Holding, Clearing, Settlement and Registry) Equity, Corporate Debt BoG (Bank of Greece) Government Debt HONG KONG HKSCC (Hong Kong Securities Clearing Company Limited) Equity HKMA CMU (Hong Kong Monetary Authority Central Moneymarkets Unit) Corporate Debt, Government Debt HUNGARY KELER Zrt. (Central Clearing House and Depository (Budapest) Ltd.) Equity, Corporate Debt, Government Debt ICELAND ISD (The Islandic Securities Depository) Equity, Corporate Debt, Government Debt INDIA NSDL (National Securities Depository Limited) Equity, Corporate Debt, Government Debt CDSL (Central Depository Services (India) Limited) Equity, Corporate Debt, Government Debt RBI (Reserve Bank of India) Government Debt INDONESIA KSEI (PT Kustodian Sentral Efek Indonesia) Equity, Corporate Debt Bank Indonesia Government Debt INTERNATIONAL SECURITIES MARKET Euroclear Bank (Euroclear Bank S.A./N.V.) Internationally Traded Debt, Equity CBL (Clearstream Banking, S.A.) Internationally Traded Debt, Equity IRELAND Euroclear UK & Ireland (Euroclear UK & Ireland Limited) Equity, Corporate Debt ISRAEL TA-SECH (Tel Aviv Stock Exchange Clearing House Ltd.) Equity, Corporate Debt, Government Debt ITALY Monte Titoli S.p.A. Equity, Corporate Debt, Government Debt JAPAN JASDEC (Japan Securities Depository Center, Incorporated) Equity, Convertible Debt BoJ (Bank of Japan) Registered Government Debt JORDAN SDC (Securities Depository Center) Equity, Corporate Debt KAZAKHSTAN CSD (Central Securities Depository JSC) Equity KENYA CBCD (Central Bank Central Depository) Government Debt CDSC (Central Depository and Settlement Corporation Limited) Equity, Corporate Debt KUWAIT KCC (The Kuwait Clearing Company S.A.K.) Equity, Corporate Debt LATVIA LCD (Latvian Central Depository) Equity, Corporate Debt, Government Debt LEBANON Midclear S.A.L. (Custodian and Clearing Center of Financial Instruments for Lebanon and the Middle East S.A.L.) Equity BDL (Banque du Liban) Government Debt LITHUANIA CSDL (Central Securities Depository of Lithuania) Equity, Corporate Debt, Government Debt LUXEMBOURG CBL (Clearstream Banking, S.A.) Equity MALAYSIA Bursa Depository (Bursa Malaysia Depository Sdn Bhd) Equity, Corporate Debt BNM (Bank Negara Malaysia) Government Debt MALTA CSD (The Central Securities Depository) Equity, Corporate Debt, Government Debt MAURITIUS CDS (Central Depository & Settlement Co. Ltd) Equity, Corporate Debt BOM (Bank of Mauritius) Government Debt MEXICO INDEVAL (S.D. INDEVAL S.A. de C.V.) Equity, Corporate Debt, Government Debt MOROCCO Maroclear Equity, Corporate Debt, Government Debt NETHERLANDS Euroclear Nederland Equity, Corporate Debt, Government Debt NEW ZEALAND NZCSD (New Zealand Central Securities Depository) Equity, Corporate Debt, Government Debt NIGERIA CSCS (Central Securities Clearing System Limited) Equity, Corporate Debt, Government Debt NORWAY VPS (Verdipapirsentralen ASA) Equity, Corporate Debt, Government Debt OMAN MCD (Muscat Clearing and Depository) Equity, Corporate Debt PAKISTAN CDC (Central Depository Company of Pakistan Limited) Equity, Corporate Debt SBP (State Bank of Pakistan) Government Debt PALESTINE CDS (Palestine Stock Exchange Central Depository and Settlement Department) Equity PERU CAVALI (CAVALI ICLV S.A.) Equity, Corporate Debt, Government Debt PHILIPPINES PDTC (PhilippineDepository and Trust Corp.) Equity, Corporate Debt RoSS (Register of Scripless Securities) Government Debt POLAND NDS (National Depository for Securities S.A.) Equity, Long-Term Government Debt RPW (Registry of Securities) Short-Term Government Debt PORTUGAL INTERBOLSA (Sociedade Gestora de Sistemas de Liquidação e de Sistemas Centralizados de Valores Mobiliários, S.A.) Equity, Corporate Debt, Government Debt QATAR QE (Qatar Exchange) Equity ROMANIA CD S.A. (Central Depository S.A.) Equity, Corporate Debt NBR (National Bank of Romania) Government Debt RUSSIA VTB (Vneshtorgbank) Government Debt (Ministry of Finance Bonds) DCC (Depository Clearing Company) Equity, Corporate Debt NSD (National Settlement Depository) Equity, Corporate Debt, Government Debt (GKOs/OFZs, T-bills) SAUDI ARABIA Tadawul (The Saudi Securities Exchange (Tadawul) Company) Equity, Corporate Debt SAMA (Saudi Arabian Monetary Authority) Government Debt SERBIA CSD (Central Securities Depository and Clearing House for Serbia) Equity, Corporate Debt, Government Debt SINGAPORE CDP (The Central Depository (Pte) Limited) Equity, Corporate Debt MAS (Monetary Authority of Singapore) Government Debt SLOVAK REPUBLIC CDCP (Centralny depozitar cennych papierov SR, a.s.) Equity, Corporate Debt, Government Debt SLOVENIA KDD (Centralna klirinsko depotna druzba d.d.) Equity, Corporate Debt, Government Debt SOUTH AFRICA Strate Ltd. (Strate Central Securities Depository) Equity, Corporate Debt, Government Debt SOUTH KOREA KSD (Korea Securities Depository) Equity, Corporate Debt, Government Debt SPAIN IBERCLEAR (Sociedad de Gestion de los Sistemas de Registro, Compensacion y Liquidacion de Valores, S.A.) Equity, Corporate Debt, Government Debt SRI LANKA CDS (Central Depository System (Private) Limited) Equity, Corporate Debt LankaSecure Government Debt SWEDEN Euroclear Sweden (Euroclear Sweden AB) Equity, Corporate Debt, Government Debt SWITZERLAND SIX SIS (SIX SIS AG) Equity, Corporate Debt, Government Debt TAIWAN TDCC (Taiwan Depository and Clearing Corporation) Equity, Corporate Debt CBC (Central Bank of the Republic of China) Government Debt THAILAND TSD (Thailand Securities Depository Company Limited) Equity, Corporate Debt, Government Debt TRINIDAD AND TOBAGO TTCD (The Trinidad and Tobago Central Depository Limited) Equity, Corporate Debt, Government Debt TUNISIA STICODEVAM (Societe Tunisienne Interprofessionnelle pour la Compensation et le Depot des Valeurs Mobilieres) Equity, Corporate Debt, Government Debt TURKEY CRA (Central Registry Agency) Equity, Corporate Debt CBRT (Central Bank of the Republic of Turkey) Government Debt UGANDA BoU (Bank of Uganda) Government Debt SCD (Securities Central Depository Limited) Equity, Corporate Debt UKRAINE AUSD (All Ukrainian Securities Depository) Corporate Debt, Equity UNITED ARAB EMIRATES - ADX ADX (Abu Dhabi Securities Exchange) Equity, Corporate Debt, Government Debt UNITED ARAB EMIRATES - DFM DFM (Dubai Financial Market) Equity, Corporate Debt, Government Debt UNITED ARAB EMIRATES – NASDAQ Dubai NASDAQ Dubai (NASDAQ Dubai Limited) Corporate Debt UNITED KINGDOM Euroclear UK & Ireland (Euroclear UK & Ireland Limited) Equity, Corporate Debt, Government Debt UNITED STATES DTC (The Depository Trust Company) Equity, Corporate Debt FRB (Federal Reserve Bank) Government Debt, Mortgage Backed Securities URUGUAY BCU (Banco Central del Uruguay) Government Debt VENEZUELA BCV (Banco Central de Venezuela) Government Debt CVV (Caja Venezolana de Valores, S.A.) Equity, Corporate Debt, Money Market VIETNAM VSD (Vietnam Securities Depository) Equity, Corporate Debt, Government Debt *WAEMU - Benin, Burkina Faso, Ivory Coast, Guinea-Bissau, Mali, Niger, Senegal, Togo* DC/BR (Le Depositaire Central / Banque de Reglement) Equity, Corporate Debt, Government Debt *MARKET SUSPENDED.PLEASE CONTACT YOUR RELATIONSHIP MANAGER FOR FURTHER INFORMATION.* ZAMBIA CSD (LuSE Central Shares Depository Limited) Equity, Government Debt BoZ (Bank of Zambia) Government Debt Mutual Fund Rider to Global Custody Agreement June 12 2007 Version
